Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 01/11/2021.
2.    The instant application claims priority from provisional application 62720829, filed on 08/21/2018.

Claim status
3.	In the claim listing of claims 1-14 and 16-20 are pending in this application. Claims 11-14 and 16-20 are amended. Claim 15 is canceled. Claims 18-20 has been identified as “currently amended” without any amendments. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
	As discussed in the interview summary, upon entry of claims via examiner’s amendments claims 11-20 are pending in this application. Withdrawn claims 1-10 are canceled. Claims 18-20 are dependent from claim 11.

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 11-2, 14, 16-17 and 19-20 under 35 USC 102(a)(1) as being anticipated by Garg has been withdrawn in view of amendments to claim 11 and persuasive argument made by the applicant that Garg does not teach the feature of deformation configured to deforn1 the cell membrane and cause it to be permeable to the exogenous material (Remarks, pg. 6).


EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in a telephonic interview with the representative Mr. Nguyen on 2/16/21.
	In the claim listing of 1/11/21 please cancel withdrawn claims 1-10 and change the dependencies of claims 18-20 as listed below
18.	The system of claim 11, wherein the system has a transfection efficiency of at least about 20%.
19.	The system of claim 11, wherein the cell (160) is a human cell, a plant cell, an animal cell, an algae cell, a fungal cell, a bacterial cell, a prokaryotic cell, or a eukaryotic cell.
20.	The system of claim 11, wherein the exogenous material (1 70) comprises DNA, RNA, protein, a carbohydrate, a small molecule, or a combination thereof.

Examiner’s comment
7.	Claims 11-14 and 16-20 have been renumbered as claim 1-9 and presented in the same order as presented by the applicant.
Conclusion
 7.	Claims 11-14 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634